Plaintiff in error, Jim Mooney, was convicted on a charge that he did have in his possession about one quart of corn whisky with intent to sell the same, and his punishment was fixed at a fine of $50 and 30 days' confinement in the county jail. He has appealed from the judgment rendered upon such conviction, on the sole ground that the evidence is insufficient to sustain the verdict.
It appears that the state called three or four witnesses, who testified to finding about a gallon of whisky buried in a shed at the defendant's place, and also of finding a couple of bottles of whisky on his person when arrested.
The defendant offered the testimony of three witnesses to show that another person had bought the whisky found buried from a bootlegger, whose name was unknown. The defendant did not testify.
In our opinion, the evidence was sufficient to sustain the verdict. It was for the jury to determine the credibility of the witnesses.
The judgment appealed from is therefore affirmed.